DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims re directed to statutory categories. Specifically, the method, as claimed in claims 1-7 and 15-20, is directed to a process. Additionally, the system, as claimed in claims 8-14, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of retrieving relevant customer information in a brick and mortar property. Specifically, representative claim 1 recites the abstract idea of:
receiving an identification of a customer, sending the identification of the customer in response to detecting the customer;
accessing an image depicting the customer and information associated with an account of the customer, the account related to the brick-and-mortar property; and
transmitting the image depicting the customer and the information associated with the account of the customer, transmitting the image depicting the customer and the information associated with the account of the customer and a request to initiate the customer information application and concurrently display the image depicting the customer and the information associated with the account of the customer.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of retrieving relevant customer information, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because retrieving customer information (for use by a brick and mortar property to improve customer service) are commercial or legal interactions because they are sales activities. Additionally, retrieving relevant customer information, as claimed, occurs between at least two entities. Therefore, the claimed invention also recites managing interactions between people.
Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application. In this case, representative claim 1 includes additional elements such as an in-store server, a computing machine, customer information application, backend server from an electronic device, a network connection, a database, and digital image. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of a commonplace business method or mathematical algorithm being applied on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014)) and requiring the use of software to tailor information and provide it to the user on a generic computer (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). Similarly, specifying that the abstract idea of retrieving relevant customer information occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of retrieving relevant customer information and, thus, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer component or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they are considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…’ad[d] nothing… that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible.
Dependent Claims 2-3 and 7 do not aid in the eligibility of independent claim 1. For example, claims 2-3 and 7 merely further define the abstract limitations of claim 1.
Furthermore, it is noted that certain dependent claims include additional elements supplemental to those recited in independent claim 1: a wide area network (Claim 2). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. Thus, dependent claims 2-3 and 7 are also ineligible. Examiner notes that Claims 4-6 contain eligible subject matter.
Claims 3 and 7 do not recite additional elements supplemental those recited in claim 1. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1.
Independent Claims 8 and 15 recite the same abstract idea recited in representative claim 1. Independent Claim 8 recites the additional elements of a processor, transceiver, and user interface.  Independent claim 15 recites the additional elements of a user interface. The additional elements in independent claims 8 and 15 do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1.
Similarly, dependent claims 9-14 and 16-20 do not aid in the eligibility of independent claim 1. For example, claims 9-14 and 16-20 merely further define the abstract limitations of claim 1.
Furthermore, it is noted that certain dependent claims include additional elements supplemental to those recited in independent claims 1, 8, and/or15: a wide area network (Claim 9), a hardware transmitter (claim 11, 12, 18), electronic device of customer (claim 11), a wide area connection (claim 16). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
Claims 10, 13, 14, 17, 19, and 20  do not recite additional elements supplemental those recited in claims 1, 8, or 15. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1. Thus, dependent claims 9-14 and 16-20 are also ineligible.



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Wagner (US 2016/0171486) disclosing receiving from a backed server an identification of a customer and hardware transmitter, accessing from a database a set of customer information, and transmitting that information to a in store business. See at least paragraph [0014], [0151], [0190]-[0191], [0351], [0353], [0551]. Another piece of pertinent prior art is Zises (US 2014/0156459) disclosing a brick and mortar store where a customer is physically present. See at least paragraph [0001]. Another piece of pertinent prior art is Ellison (US 2015/0026010) disclosing the customer information including an image of the customer and purchase history of customer associated with that store. See at least paragraph [0040], [0070]. Another piece of pertinent prior art is Hawkins et al. (US 2016/0055499) disclosing accessing the purchase history for a specific section of a brick and mortar property. See at least paragraph [0040], [0070]. Another piece of pertinent prior art is Pugh et al. (US 2016/0171472) disclosing local hub servers in a brick and mortar shopping establishment that can communicate over a network to help assist customers with shopping. See at least paragraph [0020]-[0021]. Another piece of pertinent prior art is NPL: “Location Based and Contextual Services Using Bluetooth Beacons: New Way to Enhance Customer Experience” (Dudhane, Nilima & Pitambare, Sanjeevkumar, Location Based and Contextual Services Using Bluetooth Beacons: New Way to Enhance Customer Experience, June 2015, Lecture Notes on Information Theory, Vol. 3, No. 1, pgs. 31-33.) disclosing using Bluetooth beacons to locate mobile device within a building and engage with customers to identify customized offers, engage with customers in real time, and help provide better customer service. See pgs. 31-33. However, neither Wagner, Zises, Ellison, Hawkins, Pugh, “Location Based and Contextual Services Using Bluetooth Beacons: New Way to Enhance Customer Experience”, nor any other references provide for the claims of the instant application, either individually or in combination.

Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
Zadoks (US 11,023,940)

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625